Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 12/11/19.  1 – 21 has been examined and is now pending. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIA et al. 20190361756.

Regarding claims 1, 11 and 21, a method for upgrading an application, comprising:
determining, for a first thread executed by a first process of a first application, a first function invoked by the first thread; determining a second function corresponding to the first function in a second application, the first application to be upgraded to the second application, and the first function to be upgraded to the second function [0063, see outer and inner program];


Regarding claims 2 and 12, the method according to claim 1, wherein the updating the first process based on the second dynamic link library comprises:
acquiring address mapping of the first process, the address mapping comprising a first address of the first function in an address space of the first process [0092, see address mapping];
updating the first address of the first function in the address mapping using a second address of the second function in the address space; and restarting the first thread, such that the restarted first thread invokes the second function in the second dynamic link library based on the updated address mapping [0063, also shows three dimensional mapping and DLL as well as [0071 – 0074, see starting and also see preset offset address and forwarding code regarding restarting thread].

Regarding claims 3 and 13, the method according to claim 2, wherein the method further comprises acquiring the first address of the first function in the address space, the acquiring comprising:

identifying the given address as the first address, in response to determining the function name matching the first function [0092, see mapping logical address and physical address].

Regarding claims 4 and 14, the method according to claim 3, wherein the method further comprises:
eliminating, in response to determining the first thread being restarted, a part of the first executable file from a memory of a computing device running the first application, the part of the first executable file being loaded into the memory to determine the first address [0077, see preset program and modifies].

Regarding claims 5 and 15, the method according to claim 2, wherein the method further comprises:
loading the second dynamic link library into the address space; and acquiring the second address of the second function in the address space based on the loaded second dynamic link library [0067, shows DLL and invoking application program, also refer to 0073 – 0077, for address mapping] .

Regarding claims 6 and 16, the method according to claim 1, wherein the method further comprises: for a third function except for the first function in the first dynamic 

Regarding claims 7 and 17, the method according to claim 2, wherein the updating the first process based on the second dynamic link library comprises:
determining a first variable associated with the first dynamic link library, an address of the first variable being allocated during compilation of the first application; determining a second variable corresponding to the first variable in the second application; and
setting the second variable based on a numerical value of the first variable [0070 – 0074, shows base address, main memory location and offset address, also see three dimensional mapping] .

Regarding claims 10 and 20, the method according to claim 1, wherein the first application and the second application are generated by dynamic compilation respectively; and
wherein the first dynamic link library and the second dynamic link library comprise core service logics of the first application and the second application respectively [0067 – 0077].


Allowable Subject Matter
Claims 8, 18, 9 and 19 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                             Correspondence Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192   






.